Opinión disidente del
Juez Asociado Señor Negrón García.
Choca contra la Constitución un sistema de selección de un legislador como método alterno a la elección, aquel diseñado e implementado para llenar una vacante legislativa tomando sustancialmente como fuente válida el voto de menores de edad y personas no inscritas.
I
El principio general de la universalidad del sufragio consagrado en la Sec. 2, Art. II de la Carta de Derechos de la Constitución del Estado Libre Asociado —piedra angular de nuestro sistema democrático— no es irrestricto ni abso-luto. Admite necesariamente ciertos requisitos mínimos para el ejercicio del voto. Así, en lo pertinente, la Sec. 4 del Art. VI preceptúa que será “elector toda persona que haya cumplido dieciocho años de edad, y reúna los demás requisi-tos que se determine por ley”.
Fundados en estos preceptos, de existencia fundamental, disentimos de la opinión del Tribunal. A poco que reflexio-nemos nos percatamos de que el método escogido por el ape-lado Partido Nuevo Progresista (P.N.P.) para cubrir y seleccionar la vacante en el Distrito Representativo Núm. 4, acaecida con el sensible fallecimiento del Sr. Adolfo Dones Rosario, a saber, Asamblea de Delegados, está viciado de nulidad absoluta. Nos explicamos.
El sistema de Asamblea de Delegados vis-a-vis el dé vo-tación directa es de índole indirecta. Mediante el mismo, un grupo de electores da y confiere a una persona (delegado) la facultad de representarlo. El informe de la Convención Constituyente lo caracterizó como de “segundo grado”, el cual “no es completamente democrático, pues el pueblo está en verdad delegando en otras personas un privilegio que le *420es inherente. . . 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2620-2621 (1952). No obs-tante, debidamente implementado y con arreglo al debido proceso de ley es legítimo, aunque de valor secundario.
Según el Reglamento del P.N.P., vigente desde el 15 de noviembre de 1981 —que sirvió de base para la organi-zación actual en dicha demarcación distrital— las “vacantes se cubrirán utilizando los mismos mecanismos dispuestos para su nombramiento o elección”, pero el Comité Ejecutivo podrá disponer lo contrario por recomendación del presi-dente, “siempre y cuando se entienda que se sirve con ello a los mejores intereses del partido”. Art. 86. A su vez, los candidatos a representante por distrito, “serán selecciona-dos en asambleas de todos los miembros con derecho al voto de los respectivos organismos del Partido incluidos dentro de la demarcación territorial que corresponde”. Éstos serán los endosados por el partido sin que se limite el derecho de algún miembro de “acogerse al procedimiento de Primarias que dispone la Ley Electoral vigente”. Art. 83.
En el caso de autos, la convocatoria del Comité Ejecu-tivo, previa recomendación del Presidente del Partido, Sr. Carlos Romero Barceló, fue para una Asamblea de los Delegados del distrito, por entender que “sirve a los mejores intereses del partido”. Expresamente rechaza la cele-bración de unas primarias por ello distraer los recursos económicos y producir dicho mecanismo “divisiones que debilitan”.
No nos corresponde evaluar la sabiduría de esa decisión. Nuestro análisis se centra en la validez jurídica del método. Por tal razón es menester examinar cómo nace esta estruc-tura y su composición. El Art. 63 del Reglamento reza:
Los Comités de Unidad Electoral y los de Sub Unidad Electoral en su caso serán los Comités de base del Partido y estarán estructurados de acuerdo a los límites geográficos especificados por la Comisión Estatal de Elecciones como *421Unidad Electoral. El Comité Ejecutivo del Partido tendrá la facultad, con la recomendación del Instituto Electoral y el Comité Municipal concernido, [de] permitir en ciertas juris-dicciones, por motivo de efectividad electoral y política que se utilice el concepto de Comité de Unidad Electoral o Sub Uni-dad Electoral. Dichos Comités consistirán de:
1. Un Presidente
2. Un Vice Presidente
3. Tres (3) Mujeres
4. Tres (3) Jóvenes entre las edades de H y 25 años
5. Tantos miembros por acumulación como colegios de votación hay en la Unidad Electoral.
El Presidente nombrará un (1) Secretario y un Tesorero, quienes serán Oficiales de su confianza y desempeñarán las funciones que se le[s] encomiende[n]. El Presidente podrá optar por seleccionar esos oficiales de entre los miembros electos del Comité o podrá hacer su selección libremente de entre personas fuera del Comité. (Énfasis suplido.)
Por su parte, el Art. 64(a) dispone:
Los miembros de los Comités de Unidad Electoral o Sub Unidad Electoral serán electos mediante voto secreto, en cole-gio abierto entre los electores bonafide del Partido que residen en los límites geográficos de la Unidad Electoral o Sub Unidad Electoral y que aparezcan en las listas electo-rales.
De no aparecer en dichas listas, deberá traer evidencia de que cumplirá 18 años de edad, en o antes de la próxima Elec-ción General, sin embargo, los jóvenes que no cumplan 18 años de edad para la fecha de la próxima Elección General, pero sí han cumplido lf años de edad para la fecha de la Reorganización del Partido en dicha unidad, podrán parti-cipar solamente en la selección de la representación de la Juventud en el Comité de Unidad Electoral o Sub Unidad Electoral. (Énfasis suplido.)
Conforme a ese mandato, previa elección interna cele-brada el 25 de abril de 1982, el Precinto 4 quedó constituido, mediante ciertas consolidaciones, en 34 comités de Unidad Electoral con 412 delegados. Según indicado, éstos com-*422ponen la Asamblea de Delegados llamada a elegir el susti-tuto, entre los aspirantes David Robles, Iván Ortiz y Edgar Correa.
A tenor con el Art. 11(b) y (c) del nuevo Reglamento, el P.N.P. posee dos registros: uno para electores inscritos y otro denominado Registro de Personas Afiliadas, contentivo de personas que no son electores capacitados. El Reglamento acuña el concepto Juventud del P.N.P., integrada por jóvenes de 14 a 25 años.
Es un hecho no contradicho que durante el proceso de votaciOn interna se utilizaron dos (2) papeletas: una color b/a itea para elegir al presidente, vicepresidente, mujeres y representantes por acumulaciOn, y otra, color azul, para computar los votos emitidos por los jOvenes. Mediante Ia papeleta blanca votaron no sOlo los electores inscritos -bo-ma fide del P.N.P.- sino aquellos simpatizantes que sin aparecer en las listas electorales cumplirIan 18 aflos "en o antes de la prOxima ElecciOn General" en noviembre de 1984. Además, en la papeleta azul votaron menores desde 14 afios, pero que para las prOximas elecciones generales no habrian de arribar a los 18 aflos. Los demandados apelados admiten que este sistema fue diseflado "precisamente para salvaguardar la igual protecciOn de las leyes y el debido proceso de ley, y asi impedir que jOvenes sin derecho at voto pudieren votar por personas respeeto a las cuales no tenlan derecho a votar". Fag. 19 del Alegato. Si ello es asi, ~,cómo puede sostenerse la validez de su resultado: la Asamblea de Delegados impugnada? A su vez, ~,cómo justificarse que delegados electos por menores de edad puedan ser represen-tativos, votar y elegir a una persona que va a ocupar un escaño legislativo? Igualmente, ~,cOmo puede sustentarse que delegados electos, que son menores, puedan lienar dichas vacantes?
II
Matemãticamente y en términos de porcentaje la proyec-ciOn presuntiva de delegados "jOvenes" -entre las edades de 14 a 25 aflos- es impresionante:
*423Número Total Número Jóvenes Por Ciento
412 102 24.7
Notamos que esta composición representa un potencial de casi una cuarta (1/4) parte de delegados jóvenes y consti-tuye un número sustancial.
La invalidez de la Asamblea de Delegados se proyecta en esta otra dimensión: los restantes delegados electos por la papeleta blanca. Adviértase que al autorizar y permitir el Art. 64(a) del Reglamento que votaran aquellos menores que al 25 de abril de 1982 no tenían 18 años —pero que los cumplirían para la fecha de las próximas elecciones (6 de noviembre de 1984)— de facto se autorizó que votaran tam-bién menores para los otros delegados. De ese modo se diseminó el germen de nulidad por todo el proceso. Ni en ocasión de elegir los delegados, como tampoco al momento de la convocatoria de la asamblea el 5 de junio de 1983, eran ni podían ser electores capacitados para conferir por delegación un voto. Es axioma elemental que quien carece de determinadas condiciones y aptitud no puede delegarlas.
Un examen cuidadoso de la prueba documental en autos refleja que no se consignó información en el encasillado denominado “Número Electoral” en cuanto a 48 aspirantes “jóvenes electos”. Igual sucedió con 37 personas bajo los encasillados correspondientes a Mujeres y Acumulación. Ambas cifras totalizan 85 delegados adicionales que pre-sumiblemente no tenían ni produjeron tarjeta electoral. Esta situación es un fuerte indicio de que no eran electores debidamente inscritos al momento en que fueron electos.
Ante este cuadro fáctico no vemos cómo la opinión del Tribunal pueda concluir que el planteamiento es especula-tivo y que no hay prueba en el récord que sustancie la impugnación de los apelantes. Todo lo contrario. Su exis-tencia queda inequívocamente demostrada por la Regla 4(a) del Manual de Procedimiento de la Convención de Delega-dos a regir en la propuesta asamblea. Dicha regla, como motivo para recusar a un delegado, aduce que “no es un elec*424tor debidamente inscrito en Puerto Rico, excepto aquellos que fueron electos por la juventud o en representación de la juventud que no tienen edad para inscribirse. Estos solo podrán ser recusados porque no tienen o no tenían a la fecha de su elección 1U años de edad o porque a esas fechas tenían o ahora tienen 26 años de edad o más”. (Énfasis suplido.)
La insuficiencia de la norma es evidente. Bajo el diseño constitucional vigente están impedidos y descalificados de actuar como delegados aquellos que al momento de su elec-ción —25 de abril de 1982— no estaban inscritos o eran menores de 18 años. En aquel momento era que tenían que poseer plena capacidad para válida y jurídicamente recibir la encomienda representativa. Quien de por sí carece de determinadas cualidades o aptitudes, mal puede ser receptor y representante de esos atributos pertenecientes a otros. Compárese, Tonos Florenzán v. Bernazard, 111 D.P.R. 546 (1981).
En resumen, la Asamblea de Delegados, producto de los Arts. 63 y 64, está viciada desde su incepción. Esta con-clusión se impone independientemente de que todos los delegados fueran elegidos por unanimidad. Ello no des-virtúa los señalamientos expuestos como tampoco el poten-cial de delegados jóvenes ilegalmente electos y cómo ello afecta el carácter legítimo y representativo de la asamblea. Permitir que la misma seleccione a un legislador es incons-titucional y atenta contra principios básicos en nuestro ordenamiento electoral.
I — I I — I I — I
Lo expuesto nos convence de la juridicidad de nuestro decreto mediante el cual se paralizó la asamblea convocada para el pasado 5 de junio de 1983. Tal y como está consti-tuida, el Partido Nuevo Progresista no puede utilizarla para cubrir la vacante. Es menester implementar un método que de raíz no adolezca de la falla constitucional apuntada. No es suficiente, por fiat judicial, excluir a *425determinado número de delegados (e.g. 102 jóvenes u 85 jóvenes, y otros) como forma de subsanar la falla. Tampoco ámpliar las razones para recusar a un delegado. Aparte del número sustancial que aparenta ser, subsistiría el defecto en cuanto a los otros delegados no jóvenes. Cuantitativa y cualificativamente las fallas son de tal naturaleza que ameritan la intervención judicial. (1)
En P.P.D. v. Gobernador, 111 D.P.R. 8, 16 (1981), se estableció el principio de que el método de sustitución para cubrir un escaño vacante está sujeto a “un procedimiento de debido proceso e igual protección de los derechos de sus elec-tores aspirantes a la nominación”. (Énfasis suplido.) La observancia del debido proceso de ley parte de la premisa cardinal de que cualquier método que se siga será ejercido con la participación directa o indirecta de electores capaci-tados. Lo contrario choca con el sentido común. Sería una burla a los postulados democráticos. Aunque un partido polí-tico puede incorporar a su estructura jóvenes que no tengan capacidad para votar, no puede integrarlos al proceso que culminará en la elección de una persona para un puesto público.
Tampoco puede invocarse aquí la norma de abstención judicial a base de que, careciendo del resultado final de la Asamblea de Delegados, resulta prematura —e inclusive podría ser académica— nuestra intervención. Ante la clara violación constitucional y comprobada nulidad del método, se impone un remedio inmediato que proteja el derecho de los demandantes apelantes. Posponerlo podría tener los siguientes efectos negativos: (1) les causaría grave perjuicio; (2) dejaría en un limbo jurídico temporal la validez del *426método; (3) afectaría la imagen pública del P.N.P.; (4) aumentaría los gastos de ese partido, lo cual constituye uno de los fundamentos que movió a su Comité Ejecutivo a escoger este método; y (5) expondría y envolvería al Poder Judicial en la delicada función de decidir con posterioridad a un resultado interno eleccionario, no ya a base de una eva-luación puramente jurídica de la legitimidad y suficiencia del proceso —que es lo que ahora nos ocupa — , sino de adju-dicar a quién certificar como candidato.
H <1
Finalmente, nuestro disenso no debe entenderse como que priva al P.N.P. del escaño representativo Núm. 4. Éste indubitadamente pertenece a esa colectividad. Por tal motivo, siguiendo el pronunciamiento de P.P.D. v. Gobernador, supra, pág. 14, coincidimos en que dicho partido debe tener la oportunidad de hacer uso de la autonomía reser-vada para cubrirlo. Por lo tanto, extenderíamos el término para notificar su candidato por 60 días adicionales.
Debió revocarse la sentencia del Tribunal Superior, Sala de San Juan, de fecha 1 de junio de 1983, y en su lugar emitirse decreto declaratorio e injunction basados en los fundamentos expuestos.

 En su alegato el apelado, mediante operación matemática, sugiere que hay un delegado por cada 38.8 votantes del P.N.P. Toma como base 16,848 afiliados que votaron en los pasados comicios electorales.
Tomando como punto de partida esa proporción de 38.8, a manera ilustrativa, excluir 60 delegados significaría dejar sin representación a más de 1,600 electores. A mayor exclusión más disminuye la representación.